Exhibit 10.22

Director Compensation Plan

In accordance with the Potbelly Corporation 2013 Long-Term Incentive Plan (the
“Plan”), each non-employee Director of Potbelly Corporation (the “Company”) and
Potbelly Illinois, Inc. is eligible to receive compensation for services
rendered. Each non-employee/non-investor Director who is a member of the Board
of Directors as of the end of the Annual Meeting of the Stockholders (the
“Annual Meeting”) is eligible to receive $80,000 in annual compensation, and
each non-employee/investor Director who is a member of the Board of Directors as
of the Annual Meeting is eligible to receive $40,000 in annual compensation.

Each non-employee/non-investor Director may elect between the following forms of
payment for his or her annual compensation:

 

  1. The non-employee/non-investor Director receives Restricted Stock Units (as
defined in the Plan) (the “RSUs”) having a grant date Fair Market Value of
$80,000 (with a grant date on or before the end of the second fiscal quarter);
or

 

  2. The non-employee/non-investor Director receives:

 

  a. $40,000 in cash (half of which will be paid on before the end of the second
fiscal quarter and half of which will be paid on or before the end of the fiscal
year); plus

 

  b. RSUs having a grant date Fair Market Value of $40,000 (with a grant date on
or before the end of the second fiscal quarter).

If any non-employee/non-investor Director fails to make an election prior to the
end of the first fiscal quarter, such Director will be deemed to have elected to
receive $40,000 in cash plus RSUs having a grant date Fair Market Value of
$40,000.

If any non-employee/non-investor Director joins the Board of Directors of the
Company and/or Potbelly Illinois, Inc. after the Annual Meeting of the
Stockholders (the “Annual Meeting”), such Director’s compensation shall be
pro-rated accordingly and paid prior to the next Annual Meeting.

Each non-employee/investor Director is eligible to receive his or her annual
compensation as RSUs having a grant date Fair Market Value of $40,000 (with a
grant date on or before the end of the second fiscal quarter).

Subject to the terms and conditions of the Restricted Stock Unit Award
Agreement, RSUs shall vest as follows: fifty percent (50%) on the first
anniversary of the grant date, and fifty percent (50%) on the second anniversary
of the grant date.